      Case 1:20-cv-00885-PGG-SLC Document 37 Filed 06/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DERRICK STEWART, on behalf of himself, FLSA
Collective and the Class,

                                Plaintiff,
                                                      CIVIL ACTION NO.: 20 Civ. 885 (PGG) (SLC)
         against
                                                                        ORDER
HUDSON HALL LLC, d/b/a MERCADO LITTLE SPAIN,
et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The parties were ordered to file their Report of Rule 26(f) Meeting and Proposed Case

Management Plan, via ECF, by Thursday, June 18, 2020. (ECF No. 30). They failed to do so. The

parties are ORDERED to file the documents by Monday, June 22, 2020, including an explanation

for the delay.



Dated:             New York, New York
                   June 19, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
